               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:16-CR-3031

vs.                                                       ORDER

MONROE WHITFIELD,

                  Defendant.


      IT IS ORDERED:


      1.   The plaintiff's Motion to Dismiss (filing 21) is granted.


      2.   The petition for offender under supervision (filing 5) is
           dismissed.


      3.   The February 1, 2019 hearing is cancelled.


      4.   Even though the arrest warrant issued has been executed,
           any further action on the warrant is cancelled.


      Dated this 10th day of January, 2019.


                                          BY THE COURT:



                                          John M. Gerrard
                                          United States District Judge
